Citation Nr: 1313243	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  07-19 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), currently rated at 10 percent prior to September 10, 2008, 30 percent from September 10, 2008, and 70 percent from August 5, 2010.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to August 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for PTSD and assigned a 10 percent rating effective June 21, 2005.  The RO in Columbia, South Carolina, currently has jurisdiction of the claim.  

The rating assigned for PTSD was increased on two occasions during the course of appeal, first to 30 percent effective September 10, 2008 and then to 70 percent effective August 5, 2010.  See rating decisions dated June 2009 and July 2012.  Despite the increased ratings granted, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The Veteran requested a hearing before the Board in his June 2007 VA Form 9.  He subsequently withdrew this request.  See May 2009 VA Form 119.  

The issue of entitlement to an increased rating for status post shrapnel wound to left elbow with residual scar has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See July 2009 statement in support of claim.  The Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to September 10, 2008, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

2.  The Veteran's PTSD was not manifested by occupational and social impairment with reduced reliability and productivity between September 10, 2008 and August 4, 2010.  

3.  The Veteran's PTSD has not been manifested by total occupational and social impairment since August 5, 2010.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of a 30 percent, and no higher, for PTSD have been met prior to September 10, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012). 

2.  The criteria for a rating in excess of 30 percent for PTSD have not been met between September 10, 2008 and August 4, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012). 

3.  The criteria for a rating in excess of 70 percent for PTSD have not been met as of August 5, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Veteran is disagreeing with the rating assigned after service connection has been granted and an initial disability rating and effective date have been assigned.  Thus the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, to include private treatment records and records from the Social Security Administration (SSA), afforded the Veteran appropriate examinations to determine the severity of his disability, and afforded the Veteran the opportunity to give testimony before the Board, although he withdrew his requested hearing.  The Board notes that the Veteran submitted a VA Form 21-4142 in July 2005 authorizing his consent for VA to obtain records from Georgia Regional Medical Center.  In an October 2005 letter, the RO informed him that no address had been provided for this facility and requested that he provide an address so that medical records could be requested.  The Veteran never responded.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Increased rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are already in effect in the instant case.  

Service connection for PTSD was granted with a 10 percent rating pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, effective June 21, 2005.  See June 2006 rating decision.  As noted above, the rating was subsequently increased to 30 percent effective September 10, 2008 and 70 percent effective August 5, 2010.  See rating decisions dated June 2009 and July 2012.  The Board must determine whether the Veteran is entitled to a rating in excess of 10 percent between June 21, 2005 and September 9, 2008, a rating in excess of 30 percent between September 10, 2008 and August 4, 2010, and a rating in excess of 70 percent as of August 5, 2010.  

The Veteran sought a rating in excess of 10 percent for PTSD based on his assertion that he had had the condition since 1991.  See May 2007 VA Form 21-4138.  In a February 2012 VA Form 21-4138, he reported wanting an increased rating based on the fact that he received in-patient VA treatment for PTSD from September 2010 to December 2010.  The Veteran also reported receiving SSA benefits since January 2010 and being out of work since 2007, both as a result of his PTSD.  In a February 2013 Informal Hearing Presentation, the Veteran's representative asserted that the Veteran's substance abuse was the result of his PTSD, that he met the criteria for a 50 percent rating from June 21, 2005 (or at least a 30 percent rating) a rating in excess of 50 percent from September 2008 to August 2010.  No specific arguments related to why the Veteran should be granted a rating in excess of 70 percent as of August 2010 were provided.  

At this juncture, the Board must address the Veteran's representative's argument that if a 50 percent rating is not granted from June 2005 to August 2008 and a rating over 50 percent is not granted from September 2008 to August 2010, the claim should be remanded for the purpose of obtaining a retrospective examination.  See February 2013 Informal Hearing Presentation.  The Veteran's claims folder is six volumes and contains a voluminous amount of medical evidence from both VA and private medical facilities, as well as records associated with the Veteran's claim for SSA benefits.  In addition, the Veteran's Virtual VA folder contains a voluminous amount of VA treatment records dated throughout the appellate period.  Much of the Veteran's treatment has been related to substance abuse and mental health.  Given the foregoing, there is adequate evidence of record for the Board to review in making a decision in this case such that obtaining a retrospective opinion as to the severity of the Veteran's disability during the three time frames on appeal is not necessary.  

On that note, the Board notes that it has reviewed all the evidence in the Veteran's paper and Virtual claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence); see also Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (the Board is presumed to have considered all evidence presented in the record; it is not required to specifically discuss every piece of evidence). 

Pursuant to the General Rating Formula for Mental Disorders, a 10 percent evaluation is warranted where the disorder is manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9435 (2012). 

A 30 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation contemplates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances and inability to establish and maintain effective relationships.  Id. 

Lastly, a 100 percent evaluation is warranted where there is total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.   When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM-IV).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF of 71 to 80 is defined as if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  

A GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2012). 

The Veteran was seen for 20 minutes of mental health psychiatry on June 24, 2005, at which time he reported being on a cocaine binge since March and denied the use of alcohol.  He realized he could not control his disability money and needed a payee.  The Veteran had been off medication for six weeks since being unable to retrieve his medication and belongings from one of the rehabilitation places at which he was staying.  He reported feeling poorly about himself and was unable to recognize specific stressors that caused him to use cocaine.  Mental status examination revealed that his eye contact was fair, that he was talkative with normal volume, rate and tone of speech, that mood was depressed and that affect was constricted.  Thought processes were linear.  There was no suicidal or homicidal ideation, no auditory or visual hallucinations, and no delusions.  The Veteran was noted to be focused on improving his current situation.  Insight and judgment were fair and he was alert and oriented times three.  Axis I diagnoses of recurrent major depression, cocaine dependence, and alcohol dependence were made.  A GAF score of 50 was assigned.  

The Veteran was seen for 15 minutes of mental health psychiatry in July 2005, at which time he reported continued problems with cocaine with last use three weeks prior.  He preferred to be by himself, which is the reason he stated for not entering a drug treatment program.  Mental status examination revealed that he was casually dressed; that eye contact was fair; that he was polite with normal volume, rate and tone of speech, that mood was depressed and that affect was constricted.  Thought processes were linear.  There was no suicidal or homicidal ideation, no auditory or visual hallucinations, and no delusions.  The Veteran was noted to be unsure how to proceed with life.  Insight and judgment were fair and he was alert and oriented times three.  Axis I diagnoses of major depression, cocaine dependence, and alcohol dependence were made.  A GAF score of 50 was assigned.  

A November 2005 substance abuse treatment program (SATP) emotional/behavioral assessment indicates that the Veteran was living in a rented room and was unemployed.  He entered treatment after he decided he had grown tired of living in shelters and spending all his money on drugs.  He reported that the stress and paranoia that he experienced while living in the shelter had become overwhelming.  The Veteran had not had any contact with his family of origin in three years.  He reported losing contact with his sister at that time and had maintained contact with his mother through her.  He had not spoken to his brother in 15 years.  The Veteran had also not spoken to his ex-wife or children in three years and expressed guilt and remorse for not having been a better father.  He reported that he had been diagnosed with major depressive disorder and PTSD, the latter diagnosis made in 1991.  The Veteran reported that up until September, he had engaged in very risky behavior, such as purposely spending time in violent neighborhoods and having unprotected sex with some hope that he would find himself in a lethal situation that would result in his death.  He reported experiencing very limited suicidal ideation at the time of the assessment and that he had vague thoughts about harming himself, but denied any plans or intentions.  The Veteran denied any past or current homicidal ideation.  

Mental status examination revealed that he was alert and oriented to person, place, time and situation.  He was casually dressed and reasonably well groomed.  His behavior was within normal limits and cooperative and motor activity was also within normal limits.  Speech had normal rate, rhythm and volume, flow of thought was logical, sequential and goal-oriented, memory was within normal limits and intact to recent and remote memory, and concentration and perception were within normal limits.  No delusions were expressed or elicited.  Mood was depressed and melancholy, affect was appropriate to mood with normal range, and judgment and insight were fair.  

The Veteran reported PTSD symptoms of re-experiencing.  There were no psychotic symptoms.  Symptoms of depression included depressed mood, anhedonia, trouble falling asleep and difficulty waking, loss of appetite, feelings of worthlessness, difficulty concentrating and frequent thoughts of death.  There were no symptoms of anxiety or mania.  Axis I diagnoses of cocaine dependence; marijuana dependence; alcohol dependence; nicotine dependence; and substance-induced depression versus major depressive disorder were provided and a GAF score of 44 was assigned.  The Veteran was to participate in treatment in the intensive track 4 SATP.  

The Veteran was seen for 20 minutes of mental health psychiatry in January 2006, at which time he reported being clean from cocaine for almost 90 days.  He had been able to contact his sister and obtained information about their mother.  The Veteran indicated that he had not found the SATP groups to be helpful and had stopped going after a week.  He had been receiving support from a Christian group.  The Veteran reported continuing sleep difficulties and sleeping too much in the morning.  Mental status examination revealed that eye contact was fair; that he was polite with normal volume, rate and tone of speech; that mood was less depressed; and that affect was constricted.  Thought processes were linear.  There was no suicidal or homicidal ideation, no auditory or visual hallucinations, and no delusions.  The Veteran was noted to be trying to improve his life.  Insight and judgment were fair and he was alert and oriented times three.  Axis I diagnoses of recurrent major depression, cocaine dependence in partial remission, and alcohol dependence, in partial remission were made.  A GAF score of 50 was assigned.  

The Veteran underwent a VA examination in February 2006, at which time his claims folder was available for review.  In pertinent part, he reported having mental issues for 32 years following his return from Vietnam, that he had been getting psychotherapy and medication, but was still having difficulty falling asleep, that he had mood swings, and that getting through each day was an effort.  In terms of sleep problems, the Veteran reported having a hard time getting to sleep each night, waking up at least two or three times, and then having trouble falling asleep again.  Current symptoms of PTSD included flashbacks, depression, irritability, anger, loss of appetite, and feeling tired all the time.  He indicated that these symptoms occurred constantly and the effect they had on his total daily functioning was hard due to lack of strength, low energy level, depression, and making poor decisions.  The examiner indicated that the Veteran also had clinical depression with current symptoms of mood swings, lack of sleep and appetite, and isolative and irritable behavior.  It was noted that these symptoms occurred constantly and the effect they had on his total daily functioning was hard due to feeling hopeless and confused and difficulty moving through each day to get through life.

The Veteran reported undergoing psychotherapy and receiving prescription medication to treat his psychiatric illness.  It was noted that he had received psychotherapy for his mental condition as often as once a month in the prior year.  His last hospitalization had been in 2002 and his last emergency room visit had been in June 2005.  The Veteran reported that his relationship with his two siblings was distant, that he was currently divorced without a significant other, and that his relationship with his children was non-existent.  His mental condition had made him more isolative and he slept during the day and he had difficulty maintaining positive relationships and employment.  The Veteran reported using alcohol, crack, cocaine and marijuana two or three times per day in an effort to dull the pain of all the negative things in his life.  At the time of the examination, he had quit for 90 days.  

Mental status examination revealed that orientation and communication were within normal limits; appearance, hygiene and behavior were appropriate; and affect, mood and speech were normal.  Concentration was within normal limits and the Veteran was able to perform serial sevens without problem.  Panic attacks were absent but the examiner noted signs of suspiciousness due to distrust of others.  There was no history of delusion or hallucination present and no delusion or hallucination observed during examination.  Obsessional rituals were also absent.  Thought processes were appropriate; judgment was not impaired; and abstract thinking was normal.  The examiner noted that memory was mildly impaired in that the Veteran forgot names, directions, recent events, and medical appointments.  Suicidal and homicidal ideation was absent.  

Axis I diagnoses of PTSD and cocaine dependency were provided.  The examiner noted that the multiple Axis I diagnoses were not related and that the symptoms of each mental disorder could be delineated from each other, but no specific delineation was provided.  The cocaine dependency was noted to be the primary disorder.  A GAF score of 70 was assigned.  The examiner determined that the Veteran was not mentally capable of managing benefit payments.  He posed no threat of persistent danger or injury to himself or others.  

An August 2007 psychiatric evaluation conducted in conjunction with the Veteran's SSA claim reveals that the Veteran was living in a room that he was renting from someone and that his last job was that year.  He reported being down a lot of the time with frequent crying spells, low energy to the point he does not get out of bed many days, poor appetite with weight loss, and problems concentrating.  The Veteran indicated that he had to read things repeatedly, had problems falling asleep and waking up after only three hours, feeling anxious and out of control at times, and described what seemed to be panic attacks.  Mental status evaluation revealed that he was clean and made good eye contact.  Speech was of normal rate, rhythm and tone and the Veteran was cooperative during the interview.  He was alert and oriented to time, place and person and was able to recall three of three objects immediately and two out of three objects after five minutes without prompting.  He could recall all three with prompting.  General fund of knowledge was fair.  Affect was euthymic and mood was apprehensive.  He denied any current hallucinations or delusions and any suicidal or homicidal ideation.  The Veteran reported spending most of his day at home alone but attending church on Wednesdays and Sundays.  He reported problems with depression and anxiety and problems with motivation due to these symptoms.  Axis I diagnoses of major depressive disorder, moderate without psychotic features; anxiety disorder, not otherwise specified; and history of alcohol, cocaine dependence, and cannabis abuse, were provided.  A GAF range of 60-70 was provided.  

In a June 2008 letter from the property manager at Union Mission, it was reported that the Veteran was a tenant in the Eagle's Point Housing program, a supportive housing program for the homeless.  It was noted the Veteran had been there since February 2008 and had diligently worked towards goals set to pursue self sufficiency by adhering to program policies, rules and requirements.  He also attended mental health and substance abuse services regularly.  

A June 2008 letter from L.R.P. at Savannah Area Behavioral Health Collaborative reports that the Veteran entered treatment in October 2007 in order to address his cocaine, alcohol and marijuana dependence, had completed three months of intensive outpatient treatment and was transferred to a weekly relapse prevention group in January 2008, and was a dedicated member of the group.  The Veteran attended weekly and actively participated and maintained accountability with random drug screens with negative results on each screen.  He was noted to be doing well in the program.  

VA treatment records dated after the March 2006 VA examination reveal that the Veteran had occasional periods of sobriety, received mental health treatment, and reported the following symptoms associated with his mental disorder: difficulty completing tasks and concentrating/staying focused; intrusive thoughts; flashbacks; difficulty falling asleep and sleeping/ insomnia; irritability; isolation; poor socialization; avoidance of crowds; anger but able to control outbursts; anxiety; recent and recurrent depression; occasional paranoia; substance use; relationship issues (tends to push people away); low motivation; increased startle response; hypervigilance; and panic attacks.  

Mental status examinations dated after the March 2006 VA examination reveal that the Veteran was cooperative; had clean appearance/adequate grooming/appropriate dress; good eye contact; normal verbalization/speech; sad, anxious, suspicious and euthymic mood; congruent, appropriate and full-ranged affect; normal alertness; good concentration and recent and remote memory; orientation to time, place, person and situation; goal-directed, logical and connected thought process; and fair insight and judgment.  He consistently denied homicidal ideation and delusions, and only had occasional references to auditory hallucinations.  GAF scores ranging between 40 and 57 were assigned.  

It is important to note that in August 2006, the Veteran reported living with his sister for a period of time and speaking to his children on the phone.  In May 2007 he reported minimal contact with his three children and being unemployed.  In January 2008, he reported to the SSA that he was attending AA meetings for an hour six days a week, followed by three hours of substance abuse treatment four days a week, and then returning to the shelter.  In February 2008 he reported going to AA meetings.  

The Veteran underwent another VA examination on September 10, 2008.  The examiner reported that he made an excellent appearance.  In pertinent part, the Veteran reported living in a substance abuse housing facility and going to sessions and AA meetings four times a week.  He had been clean of alcohol and drugs since October 2007.  His goal was to reach two years clean and to apply for vocational rehabilitation.  He reported taking medications, which had controlled auditory hallucinations he had experienced in the past.  The Veteran also reported being constantly depressed, isolating himself, anger, and sleeping a lot.  He indicated his symptoms were severe and constant.  He reported sleeping and watching television during the time he was not in sessions or AA meetings.  The Veteran denied any recent attempts at suicide.  

The examiner reported that protocol required a judgment by the examiner relating to impairment of thought processes and communication, and that the assignment was difficult.  The examiner noted that the Veteran's responses "appeared to facile, rote at times," and the examiner suspected that the Veteran's drug addiction contributed to the examiner's unease with respect to thought processes and communication.  It was later noted, however, that the examiner was unable to find impairment of through process or communication through conversational means.  The examiner also indicated that eye contact and interaction were appropriate, homicidal and suicidal thoughts were not endorsed, personal hygiene appeared to be positive, he was oriented to person, place, time, situation and purpose, and memory was covertly tested and found to be essentially without impairment.  The Veteran denied obsessive and ritualistic behaviors, speech was normal with respect to prosody, rate and volume, and the Veteran endorsed panic attacks, depression, depressed mood and anxiety.  The examiner confessed to difficulty with respect to exacerbation of PTSD symptoms.  Since the Veteran stated that his medications (SSRI - selective serotonin re-uptake inhibitors) had been increased, it was the examiner's opinion that PTSD symptoms had increased.  The examiner was unable to calibrate the level of increase since the last examination.  Axis I diagnoses of chronic, moderately severe, PTSD; and undifferentiated type schizophrenia, were made.  A GAF score of 56 was assigned.  

VA treatment records dated after the September 2008 VA examination reveal that the Veteran continued to receive mental health treatment and reported the following symptoms associated with his mental disorder: continued depression; intrusive recollections; increased startle response; hypervigilance; avoidance of war material; increased numbing; decreased socialization or isolation; intermittent irritability; poor ability to sleep at night; paranoia; anxiety; poor motivation/distractibility; feelings of hopelessness; paranoia; and self distrust in terms of drug use.

Mental status examinations dated after the September 2008 VA examination reveal that the Veteran's appearance, grooming and hygiene were good/within normal limits/appropriate and that he usually appeared clean and neatly dressed; that behavior was calm and cooperative; that eye contact was good; that psychomotor activity and speech were within normal limits; that mood was ok and euthymic with full affect that was appropriate to content/congruent; that thought processes were clear, logical and linear; that there were no observed problems with memory or orientation; that abstract thinking was normal; and that insight was fair and judgment was fair to mildly impaired.

The Veteran consistently denied homicidal ideation as well as hallucinations and delusions.  He also consistently denied suicidal ideation on current evaluation, but noted an attempted suicide in February 2009, alternatively reported as through overdose or as volunteer as "courier for dope."  GAF scores of 50, 55, 56, 60 and 65 were assigned during this time frame.  The Veteran attended group therapy through VA in November 2008, December 2008, August 2009, September 2009, October 2009, November 2009, December 2009, and January 2010.  

In October 2008 the Veteran reported that he wanted to start adding people to his life and get to know his extended family because he had never known them sober.  He also reported some difficulty at AA meetings due to some fellow members but that he was going to church for support.  In December 2008, the Veteran reported recently visiting his family and being pleased with the warm reception he got; felt strongly about the importance of reconnecting with his teenage daughter and young adult son; reported increased attendance and participation in his church; reported having stopped going to AA and losing contact with his sponsor; and reported becoming involved with a woman in his church with plans to marry in April 2010.  In March 2009, he reported limited contact with his children but indicated that he had gotten closer to his children by November 2009.  In December 2009, the Veteran reported a good network of social support.  

The Veteran was admitted to the VA SATP between March 11, 2009 and March 31, 2009 due to relapsing after 14 months of sobriety.  He successfully completed the program was to attend 12-step meetings and had a sponsor.  The Veteran was admitted to the Tuscaloosa Domiciliary Residential Rehabilitation Treatment Program (DRRTP) between August 5, 2009 and January 8, 2010.  A GAF score of 50 was assigned at the time of admission.  The Veteran's discharge GAF score was 60.  At the time of discharge, it was noted that the Veteran had exhausted the program's resources.  His plans at the time of discharge included moving to an apartment and going to AA/NA meetings with aftercare through VA.  

It was noted in August 2009 that although the Veteran had extended periods of sobriety, manic symptoms still presented in the context of hospitalization.  

In an October 2009 letter, the Veteran's treating psychiatrist at the Tuscaloosa VA Medical Center reported that the Veteran had been under his care at the DRRTP unit since August 2009 and had presented with severe difficulties stemming from psychiatric illness.  He had been treated for bipolar depression, polysubstance dependence, and PTSD.  The Veteran had worked hard in recovery and had actively participated in treatment.  Despite his high level of motivation for treatment, he had severe, ongoing difficulties related to the PTSD symptom cluster in domains such as interpersonal relatedness, hypervigilance, and difficulty maintaining relationships.  Although the Veteran presented with a cordial demeanor, he tended to exhibit isolative behavior that caused significant impairment with regards to functioning.  

The Veteran was admitted to the Augusta VA Medical Center on August 5, 2010.  He was discharged on August 10, 2010 with a GAF score of 49.  From the time of this admission to the present, VA treatment records reveal that the Veteran continued to receive mental health treatment (both during admissions and otherwise) and reported the following symptoms associated with his mental disorder: being unable to enjoy things he once found pleasurable; apathy; down heartened/depressed mood; anger; isolation; indecisiveness; paranoia; feelings of hopelessness and helplessness; lack of self control; poor appetite; poor sleep; poor concentration; flashbacks; nightmares; feeling tired all day; irritability; lack of affection; and intrusive thoughts.  He consistently denied auditory/visual hallucinations (with the exception of hearing his name called and denial of any commands to hurt himself or others) and homicidal ideation (though he referenced past homicidal thoughts towards random people).  Though the Veteran also consistently denied current suicidal ideation during mental status examination, he did reference a suicide attempt in the form of placing himself in a dangerous drug environment (considered using crack and flashing money in order to be murdered) around August 2010 and also referenced "binging" due to a desire to kill himself, also in August 2010.

Mental status examinations dated as of August 5, 2010 reveal that the Veteran was appropriately dressed, clean and well-groomed (had adequate hygiene and grooming); alert and oriented to person, place and time; had good/sufficient concentration; was appropriate, cooperative and pleasant; had normal, spontaneous and fluent, clear and coherent speech; made good/adequate eye contact; had varying mood (down; positive; euthymic and appropriate; dysphoric (depressed/anxious/irritable)); had varying affect (at times congruent, at other times out of context, constricted, controlled, appropriate, pleasant); had normal thought process that was linear and goal directed (without blocking, circumstantiality, clanging, flight of ideas, looseness of associations, neologism, perseveration, tangentiality, or word salad); had normal/relevant thought content (no delusion, psychosis or obsessions); had intact memory; and had varying judgment and insight (described as impaired, poor, partial and fair).  Since August 5, 2010, GAF scores of 35, 40, 45, 49, 50, 55, and 78 have been assigned.  In October 2011, it was noted that the Veteran was in a delusional state due to not taking his medication.  

The Veteran was admitted to VA facilities on other occasions since August 5, 2010, to include from August 16, 2010 to September 10, 2010 (28 day intensive outpatient program), September 15, 2010 to December 16, 2010 (domiciliary; prognosis at discharge noted to be guarded, and it was documented after this admission that he later used cocaine), and October 28, 2011 to November 3, 2011.  The Veteran attended group treatment in August 2010, September 2010, October 2010, and November 2010.  The Veteran also attended AA and VA aftercare, and received music therapy through VA.  

In August 2010, the Veteran reported having a female friend who was a positive support system.  He also referenced a girlfriend of eight years.  In September 2010 he indicated that his recent substance abuse had strained, but not severed, his relationship with his children, that he had a relationship with his sister but not his brother, and that he had a spiritual family who were a source of support, to include his deacon, with whom he had a close relationship.  On another occasion in September 2010, he reported poor social support and estrangement from his family.  However, in October 2010, the Veteran reported contact with a daughter who used him as confidante and regular contact with his sister and ex-wife, and in November 2010, he reported spending Thanksgiving with his family.  Also in November 2010, the Veteran reported being able to stay overnight with his mother in a hospital due to her Alzheimer's disease; that a high school friend was planning to help him move; that he joined a small group of Veterans for breakfast; and that he attended a football party while on pass, though he did not interact much with the other 11 people there and mostly sat in a chair watching television.  In April 2011 he reported wanting to get married to the woman with whom he was involved.  In June 2012, the Veteran reported that he was starting to rebuild relationships with his children.  

The Veteran underwent a VA review examination for PTSD in January 2012.  Axis I diagnoses of PTSD, with depression and panic attacks; and cocaine dependence in early full remission, were made.  The examiner indicated that it was not possible to differentiate what portion of each symptom is attributable to each diagnosis because the Veteran's cocaine dependence was in remission at the time.  A GAF score of 40 was assigned.  The examiner determined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, but specifically declined to indicate that there was total occupational and social impairment.  It was also noted by the examiner to be impossible to differentiate what portion of the occupational and social impairment was caused by each mental disorder for the same reason.  

The Veteran reported living in Augusta for 18 months and moving to Atlanta two months prior.  In Augusta, he had his own place, but had started back using cocaine in July 2011 and had given his ATM card and pin number to drug dealers who were accessing his account.  He stated drug dealers were selling drugs from his property that he became frightened that they would kill him, and that he called the police who took him to the VA emergency room on October 28, 2011.  He was admitted to the psychiatric unit for several days at that time.  After his discharge, he continued to feel unsafe in the Augusta area and moved to Atlanta.  At the time of the examination, the Veteran was living at the Salvation Army in Atlanta.  He had been approved for a HUD/VASH voucher and was planning to look for an apartment soon. 

The Veteran reported being divorced for the past 17 years.  He indicated having three children (ages 24, 22 and20) from his marriage that lasted for eight years from 1987 to 1995.  The Veteran maintained mostly telephone contact with his children and had not seen them in about 16 months.  He is single now, though he had been involved in a relationship with a woman in Augusta for seven or eight years.  Since he moved to Atlanta, he had become involved with another relationship.  The Veteran reported attending church regularly every Sunday and attending Narcotics Anonymous and Cocaine Anonymous meetings at the Salvation Army in Atlanta two days a week.  He does not communicate with many others.  He has problems walking down the street if there are many people.  He has problems with crowds. He feels out of place, uncomfortable and nervous.  He states he is watchful and constantly watching over his shoulder.  He states he closely monitors people who he feels may pose a threat to him.

The Veteran reported he continues to be anxious most of the time, has night sweats and dreams, and is constantly paranoid even when not using crack cocaine.  He has trouble getting close to people and letting people get close to him.  He does not trust anyone.  He has nightmares about being racially attacked in military service, and when he worked in civil service.  He has frequent dreams about being back on active duty and the injuries he suffered when a grenade exploded during training exercises and others were injured.  He states he keeps thinking often about this incident and how he and the others could have been killed if the shell had travelled another foot further.  He reports he has distressing intrusive memories of this incident several times a month since 1974.  Since this incident, the Veteran had been unable to trust others and cannot get close to people.  He states he does not trust airline pilots and other people driving.  He states he gets angered easily and anger management classes have been suggested.  He reports it takes him a long time to get to sleep and he tosses and turns.  The Veteran indicated getting about four to five hours of sleep overall at the most and feeling tired during most of the day.  He reports decreased energy.  He used to enjoy sex and physical fitness, but reports decreased interest in both these activities.  He states he just wants to sleep all the time during the day, though he still enjoyed listening to music and learning to play his keyboard.  He avoids war movies and military news as they remind him of his accidental injury in the Army and avoided Veterans Day activities.  The Veteran revealed that sometimes coming to the VA made him very anxious because it reminds him of the traumatic injury in the Army.  

The Veteran reported that he had not worked in any capacity since his last VA examination in September 2008.  He stated he had been suicidal by unprotected sex, and by getting around people such as drug dealers who may kill him.  He states he took an overdose of prescription medication in 1991.  Other than that, he states he has used cocaine hoping "it would burst his heart" and by having unprotected sex for over 20 years.  He denied any physical violence, but has felt like it many times, though he had been able to restrain himself.  

It was noted that the Veteran had psychiatric hospitalizations at VA Medical Centers in Dublin, Tuscaloosa, and Augusta VA since 2008.  He had had three psychiatric hospitalizations at the Augusta VA Medical Center in 2010 and 2011.

Current psychiatric medications included Aripiprazole 10mg twice daily, Buspirone 30mg twice daily, Citalopram 20mg every morning, and Divalproex 1000mg at bedtime.  The Veteran reported taking the medications as prescribed, but continuing to feel anxious, paranoid and depressed.  He denied any trouble with the law in the past four years.

The Veteran's problems with crack cocaine abuse since the 1980s was noted.  His longest period of sobriety was about 13 months in 2007/2008.  Between July and October 2011, he was using about 1100 dollars worth of crack cocaine a month.  He denied the use of alcohol, marijuana, or other illicit drugs.  He was hospitalized at the Augusta VA Medical Center on October 28, 2011, until November 3, 2011, after he became very paranoid following heavy crack cocaine use.  He cleared up mental following that hospitalization and had been able to remain drug free since October 28, 2011.  The Veteran reported worsening depression after his mother died in February 2011.  

The following symptoms were noted by the examiner: depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work like setting.  Mental status examination revealed that the Veteran was casually dressed and properly groomed.  He had a blunted facial expression and showed psychomotor retardation.  He appeared calm and cooperative.  His speech was of normal rate and tone.  His thought processes were organized and goal-directed.  He had difficulty trusting others and was suspicious of others.  He described hypervigilance and increased startle to sudden noises.  He denied any auditory or visual hallucinations at present.  His mood was depressed.  His affect was mood congruent but restricted in range.  He has feelings of helplessness and hopelessness.  He was in control of his impulses without current suicidal or homicidal ideation or plan or intent.  He was alert and oriented times four, was able to name the three most recent U.S. Presidents, spell "world" forwards and backwards, perform simple calculations and serial sevens, interpreted proverbs concretely and was able to identify similarities between objects.  The Veteran's immediate recall was intact and he remembered two out of three objects in five minutes.  

The examiner determined that the Veteran was not capable of managing his financial affairs.  It was noted that prior to his last psychiatric hospitalization at the Augusta VA from October 28, 2011, to November 3, 2011, the Veteran started getting more paranoid after he had given the drug dealers his ATM card and the pin numbers and they were accessing his account.  This shows impaired judgment on his part.  He has since had a new card issued by the bank.  The Veteran has a payee assigned for his SSA disability funds.  Given his recurrent relapse into drug use due to psychosocial stressors, and his recent demonstration of his impaired judgment in giving drug dealers his ATM card and his PIN number, it may be prudent to consider a payee for his VA funds until he has been able to maintain a period of mental stability and reasonable judgment.

The examiner also determined that the Veteran was not capable of obtaining and maintaining any significant employment for the foreseeable future.  He last worked in 2007 at Goodwill and was terminated because of his irritability.  He had not been able to work since then due to continued problems with depression, poor sleep, inability to trust others, hypervigilance, anxiety and panic attacks.  His symptoms continue in spite of taking his medications at this time.  He will become very anxious when he has to work around others.  He will have difficulty focusing on tasks when he becomes anxious.  He will probably get into conflict with other workers or supervisors due to his high level of mistrust and suspiciousness, and his irritability.  He does not rest adequately at night and feels tired during much of the day, which will also impact his ability to work consistently.

Prior to discussing whether the preponderance of the evidence supports the assignment of a rating in excess of 10 percent prior to September 10, 2008, a rating in excess of 30 percent prior to August 5, 2010, and a rating in excess of 70 percent as of August 5, 2010, the Board must acknowledge that the Veteran has had varying Axis I diagnoses made throughout the course of his appeal and that, at times, a diagnosis of PTSD was not made in some of the treatment records.  The Board must also acknowledge that the VA examiner who conducted the February 2006 examination diagnosed the Veteran with PTSD and cocaine dependency while indicating that these diagnoses were not related and that the symptoms of each mental disorder could be delineated from each other.  The VA examiner did not, however, provide any specific delineation.  In light of the foregoing, and in light of the fact that the January 2012 VA examiner determined that it was not possible to differentiate what portion of each symptom is attributable to diagnoses of PTSD, with depression and panic attacks, and cocaine dependence, in early full remission, provided, the Board will resolve reasonable doubt in the Veteran's favor by assessing the symptomatology of record as attributable to his service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of service- and nonservice-connected conditions, the doctrine of reasonable doubt dictates that the Veteran's disability be attributed to the service-connected disability).

The preponderance of the evidence of record supports the assignment of a 30 percent rating for PTSD prior to September 10, 2008.  As an initial matter, the Board notes that treatment records dated prior to September 10, 2008 contain GAF scores ranging between 40 and 57, and that the GAF scores assigned during evaluations conducted prior to September 10, 2008 were higher, namely 70 at the time of the February 2006 VA examination and a range of 60-70 at the time of the August 2007 SSA psychiatric evaluation.  GAF scores between 41 and 50 represent serious symptoms or any serious impairment in social, occupational, or school functioning; a GAF of 60 represents moderate symptoms or moderate difficulty in social, occupational, or school functioning; and GAF scores between 61 and 70 represent mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  See DSM-IV.  When these GAF scores are considered in light of the subjective symptoms reported by the Veteran prior to September 10, 2008, to include complaints of stress, paranoia, hypervigilance, low motivation, impaired sleep, mood swings, flashbacks, depression, irritability, anger, isolation, and panic attacks, and in light of the objective evidence of record on mental status examinations dated prior to September 10, 2008, to include findings of impaired mood, constricted affect, suspiciousness, and mild memory impairment, they more nearly approximate the criteria for a 30 percent evaluation prior to September 10, 2008.  

A rating in excess of 30 percent is not warranted prior to September 10, 2008.  Importantly, at the time of the August 2007 SSA psychiatric evaluation, the Veteran reported last having a job that same year; he had contact, though distant and not continuous, with his sister and children; he was able to seek housing through shelters during periods of homelessness; he was able to occasionally enter drug rehabilitation programs, where he received group therapy; he was able to attend AA meetings reportedly for six hours a day; and he sought the support of a Christian group.  In addition, while it cannot be denied that the Veteran had occupational and social impairment prior to September 10, 2008, the preponderance of the evidence reveals normal, rather than circumstantial, circumlocutory, or stereotyped speech; only occasional panic attacks, rather than panic attacks more than once a week; fair, rather than impaired, judgment; and normal, appropriate, linear, logical, sequential and goal-oriented, rather than impaired, abstract thinking/thought processes.  Based on the foregoing, the Board finds that a rating in excess of 30 percent for PTSD is not warranted, as the evidence of record does not more nearly approximate the criteria for the next higher, or 50 percent, rating.  

The preponderance of the evidence of record also does not support the assignment of a rating in excess of 30 percent as of September 10, 2008 and prior to August 5, 2010.  As an initial matter, the Board notes that GAF scores ranging between 50 and 65 were assigned between September 10, 2008 and August 4, 2010.  The Board again notes that a score of 50 is defined as serious symptoms or any serious impairment in social, occupational, or school functioning , that score between 51 and 60 are defined as moderate symptoms or moderate difficulty in social, occupational, or school functioning and that scores between 61 and 70 are defined as some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  See DSM-IV.  The majority of the scores assigned during this time frame were above 50, which represent mild to moderate symptoms or difficulties with functioning.

The Board acknowledges the subjective symptoms reported by the Veteran as of September 10, 2008 and prior to August 5, 2010, to include complaints of constant depression, isolation, anger, panic attacks, anxiety, intrusive thoughts, increased startle response, hypervigilance, numbing, irritability, impaired sleep, paranoia, poor motivation, and feelings of hopelessness.  The Board also acknowledges that the Veteran had objective evidence of disturbances in mood, impaired affect, and impaired judgment during this time frame, and that there is no indication he was employed at any time.  Importantly, however, the Veteran reported increasing socialization and contact with members of his family, to include visiting family with warm reception, reconnecting with his children, increasing his attendance and participation in church, having a good social network and wanting to add more people to his life and getting to better know extended family, and becoming involved with a woman with plans to marry.  He also continued to attend group therapy through VA as well as AA meetings, and he was noted to work hard towards his recovery from substance abuse with active participation in his treatment.  Therefore, it cannot be said he had disturbances of motivation or difficulty maintaining effective social relationships.  

In addition, there was objective evidence of normal rather than circumstantial, circumlocutory, or stereotyped speech; normal, clear, logical and linear thought processes (though the VA examiner initially indicated having a hard time in making this assessment); unimpaired memory; and fair insight.  There was no evidence of panic attacks more than once a week; difficulty understanding complex commands; and/or impaired abstract thinking.  

In light of the evidence discussed in the preceding three paragraphs, the Board finds that the severity of the Veteran's overall disability more nearly approximates the already-assigned 30 percent rating between September 10, 2008 and August 4, 2010.  

Lastly, the preponderance of the evidence of record also does not support the assignment of a rating in excess of 70 percent as of August 5, 2010.  Although the evidence of record continues to demonstrate subjective complaints of depression; anger; isolation; paranoia; feelings of hopelessness; hypervigilance; increased startle response; impaired sleep; impaired concentration; flashbacks; nightmares; irritability; intrusive thoughts; and anxiety, as well as additional subjective symptomatology such as loss of enjoyment; apathy; feelings of helplessness; lack of self control (though he denied any physical violence); and lack of affection, there is no evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting others; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Rather, the Veteran has consistently been calm, cooperative, appropriate, alert, oriented, and well-groomed with good hygiene, has had intact memory and normal/relevant thought content without delusion, psychosis or obsession, and he has consistently denied homicidal ideation.  While the Board acknowledges that the Veteran has referenced suicidal attempts during this time frame, he consistently denied suicidal ideation during mental status examinations.  

The Board acknowledges that entitlement to a total disability rating for compensation based on individual unemployability was granted effective August 5, 2010, and that this supports a finding of total occupational impairment.  There is no evidence as of August 5, 2010, however, of total social impairment.  Rather, the Veteran referenced a girlfriend of eight years with hopes of getting married, he continued to have relationships with his children and sister, and began having contact with his ex-wife, he spent Thanksgiving 2010 with his family, he was able to stay overnight with his mother in the hospital, during an admission he was able to join other Veterans for breakfast during and to attend a football party on pass, and he mentioned having a female friend who provided a positive support system and a high school friend who was helping him move.  This evidence does not support a finding of total social impairment.   

The Board also acknowledges that a wide array of GAF scores, namely between 35 and 78, have been assigned since August 5, 2010.  Irrespective of the GAF scores assigned during this time frame, it remains that the evidence since August 5, 2010 does not equate to a finding of total social impairment.  

Based on the foregoing, the Board finds that a rating in excess of 70 percent for PTSD is not warranted as of August 5, 2010, since the evidence of record does not more nearly approximate the criteria for the next higher, or 100 percent, rating.  

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating. 38 C.F.R. § 3.321(b) (2012).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's service-connected PTSD picture is not so unusual or exceptional in nature as to render the 30 and 70 percent ratings assigned inadequate at any time period on appeal.  The Veteran's service-connected PTSD is evaluated under the General Rating Formula for Mental Disorders, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology, to include consideration of social and occupational impairment.  38 C.F.R. § 4.130.  The Veteran's PTSD is manifested by subjective and objective evidence of social and occupational impairment.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 30 and 70 percent disability ratings assigned.  Ratings in excess of 30 and 70 percent are provided for certain manifestations of PTSD, but the medical evidence of record did not demonstrate that such manifestations were present in this case.  The criteria for the 30 and 70 percent disability ratings assigned more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.


ORDER

A 30 percent rating for PTSD is granted prior to September 10, 2008, subject to the regulations governing the payment of monetary benefits.

A rating in excess of 30 percent for PTSD is denied between September 10, 2008, and August 4, 2010. 

A rating in excess of 70 percent for PTSD is denied as of August 5, 2010. 



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


